DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Allowable Subject Matter
Claims 1-17 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: This invention deals with a method for repairing a damaged area of an outer jacket layer of a cable or cable accessory, the method comprising: applying sealant to a strip of flexible material; then forming a preliminary sealant layer on the damaged area and around an entire circumference of the outer jacket layer by sliding the strip of flexible material relative to the outer jacket layer with the sealant in contact with the outer jacket layer; then wrapping the strip of flexible material around the entire circumference of the outer jacket layer and the preliminary sealant layer, wherein the preliminary sealant layer holds the strip of flexible material in place after the wrapping; and allowing the sealant to cure to thereby form a final sealant layer on the damaged area and around the entire circumference of the outer jacket layer, wherein the strip of flexible material holds the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed March 3, 2021, have been fully considered and they are persuasive.  Specifically, the applicant’s argument that “Neither Sorlien nor Bartos disclose or suggest applying RTV silicone rubber to the silicone rubber tape and then forming the inner layer of RTV silicone rubber around an entire circumference of the outer jacket layer by sliding the tape relative to the outer jacket layer with the RTV silicone rubber in contact with the outer jacket layer, as would be required to read on the 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H. Mayo III/



Primary Examiner
Art Unit 2847
WHM III
March 13, 2021